 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we find that a question affecting commerce ex-ists concerning the representation of employees of the Em-ployers, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the Act.34.The parties agree, and we find, that all production andmaintenance employees at the Employer's plastic jewelry andnoveltiesmanufacturing plant, San Lorenzo, Puerto Rico, in-cluding direct jewelry operators and direct factory workers,but excluding indirect jewelry operators and office employees,watchmen, guards, doll and toy supervisors, direct supervi-sors, and supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]3Because we find the contract no bar for the reason stated, it is not necessary for us toconsider other evidence introduced with respect to this isue.CONTINENTAL CAN COMPANY,INC.,BETNERDIVISIONandUNITED STEELWORKERSOF AMERICA,CIO, Peti-tioner. Case No. 16-RC-1283.November 10, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, hearings were held on May 6 and onJuly 30, 1953, before Marvin L. Smith, hearing officer. Thehearing officer's rulings made at the respective hearings arefree from prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organizations involved claim to represent cer-tain employees of the Employer.3.The Intervenor contends that its notice to renew its con-tract with the Employer was not timely served on the Employerand that the contract was therefore automatically renewed andisa bar to this proceeding. The Petitioner asserts that theEmployer and the Intervenor by their conduct waived any de-fect that there may have been in the service of the notice, andIThe hearing officer correctly denied the Petitioner's motion, made at the first hearing,that Paris Printing Specialties and Paper Products Union 574, International Printing Press-men and Assistants' Union of North America, AFL, hereinafter called the Intervenor, bedenied a place on the ballot in the election hereinafter directed, on the ground, in substance,that the latter was not currently in compliance with the filing requirements of Section 9 of theAct.The fact of compliance by a labor organization which is required to comply is a matterforadministrative determination and is not litigable by the parties. Moreover, we are ad-ministratively satisfied that the Intervenor is in compliance. Swift & Company, 94 NLRB 917.The Intervenor's motion to dismiss the petition on the ground of contract bar is denied forreasons stated below.107 NLRB No. 3. CONTINENTAL CAN COMPANY, INC., BETNER DIVISION9that the contract has therefore terminated and is not a bar. The.Employer takes no position on this issue.On May 12, 1952, following the certification of the Interve-nor'sInternational in Case No. 16-RC-871,2 The Benjamin C.BetnerCompany, herein called Betner, entered into a contractwith the Intervenor, covering production and maintenance em-ployees at Betner's paper and plastic container or bag manu-facturing plant at Paris, Texas. This contract was made effec-tive as of March 31, 1952, for 1 year and from year to yearthereafter, in the absence of a 60-day written notice of inten-tion to cancel or alter before any expiration date. The contractalso provided,amongother things, that, if no agreement werereached on or before any expiration date, the contract wouldcontinue for a further period of 30 days and then terminate, un-lessextended by mutual consent.On January 30, 1953, which was the automatic renewal dateof the contract, Betner received a letter from the Intervenor,notifying Betner of its intention to terminate or modify theirexistingcontract. About this time, the Employer bought theplant from Betner, and took over the business and the employ-ees, assumingthe rights and liabilities of Betner, and desig-nating the plant as its Betner Division. An exchange of 5letters between the Employer and the Intervenor followed,wherein the parties tried to arrange convenient dates for bar-gainingconferences on a contract proposal made by the Inter-venor. On April 13, 1953, the Petitioner filed its petition in theinstant case,seekingto represent the production and mainte-nance employees at the Employer's plant. The Employer and theIntervenor thereupon discontinued their efforts to arrangemeetings for negotiations.On April 20, 1953, the Intervenor filed with the RegionalDirector a motion to intervene in this proceeding, expresslystating that it did not assert its contract as a bar to this pro-ceeding.On the same day, the Regional Director denied themotion on the ground that the Intervenor was not then in com-pliancewith the filing requirements of Section 9 of the Act,but suggested that the motion for intervention might be renewedat the scheduled hearing on the petition. On May 5, 1953, theIntervenor, for the first time, came into compliance with thefiling requirements of Section 9 of the Act. On the next day, atthe first hearing, the Intervenor appeared and intervened, forthe first time alleging its contract with the Employer as a barto a present determination of representatives. The Intervenornow contends that its notice of January 30, 1953, did not fore-stall renewal of the contract because served too late.Assuming, without deciding, that such notice was, in fact,late, we nevertheless find that as the Intervenor and Employerafter such notice was given treated it as effective to open upthe contract for negotiations, they thereby waived any defectin the notice and the Intervenor may not now assert that such2Not reported in printed volumes of Board Decisions. 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDdefect precluded the notice from effectively forestalling auto-matic renewal of the contract. 9We find, therefore, that a questionexists concerningthe rep-resentationof employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.44.We find, in accordance withthe agreementof the parties,that the following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining withinthemeaning of Section 9 (b) of the Act: All production andmaintenance employees at the Employer's paper and plasticcontainer or bag manufacturing plant at Paris, Texas, knownas its BetnerDivision, excluding office clerical employees,professional employees, technical employees, guards, andsupervisorsas definedin the Act.[Text of Direction of Election omitted from publication.]3Augat Bros., 97 NLRB 993; General Motors Corporation, 85 NLRB 234.4In view of our finding that the contract is not a bar for the reasons indicated above, it isunnecessary to consider the Petitioner's other allegations relative to this issue.GIANT MARKETS, INC., and MORRIS HODIN and SAM HODIN,Co-Partners,tradingasGIANT MARKETSandRETAILCLERKS INTERNATIONAL ASSOCIATION, AFL, Petitioner.CaseNo. 4-RC-1964. November 10, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, hearings were held beforeRamey Donovan, a hearing officer of the National LaborRelations Board. The hearing officer's rulings made at thehearings are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case the Board finds:1.GiantMarkets, Inc., moved to dismiss the petition ontwo grounds: lack of jurisdiction in the Board, and contractbar. In support of the first ground it alleged that all of thesalesmade by its seven retail markets were made in theCommonwealth of Pennsylvania, and that all of its purchaseswere likewise made in that jurisdiction, "being made from M.L.Hodin and Sam Hodin, trading and doing business as theGiantMarkets,a wholesaleoutlet" with its principal officein Scranton, Pennsylvania.Testimony taken at the original hearing in June 1953indicates thatMorris and Sam Hodin for "many" yearsoperated a grocery warehouse and chain of retail stores in theScrantonareaas a partnership, but in the fall of 1952 in-corporated the retail operation as Giant Markets, Inc., withMorris Hodin as president and no apparent change in control.The corporation's offices are located at the warehouse,107 NLRB No. 4.